TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 26, 2017



                                      NO. 03-15-00772-CV


                 Edison Cement Corp. d/b/a Edison Furniture Co., Appellant

                                                 v.

    North Carolina Furniture Direct 1, Ltd. d/b/a North Carolina Furniture Direct; and
                  North Carolina Furniture Direct, Ltd., Co., Appellees




        APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND SHANNON
               AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the trial court on November 23, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and the court below.